


110 HR 2067 IH: To provide construction, architectural, and engineering

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2067
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Reichert (for
			 himself, Mr. Matheson,
			 Mr. Gary G. Miller of California,
			 Ms. Velázquez,
			 Mr. Shays, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide construction, architectural, and engineering
		  entities with qualified immunity from liability for negligence when providing
		  services or equipment on a volunteer basis in response to a declared emergency
		  or disaster.
	
	
		1.Short titleThis Act may be cited as the Good
			 Samaritan Protection for Construction, Architectural, and Engineering
			 Volunteers Act.
		2.FindingsThe Congress finds the following:
			(1)The construction, architectural, and
			 engineering industries provide a valuable service in times of disasters and
			 emergencies.
			(2)The construction,
			 architectural, and engineering industries answered the call on September 11,
			 2001, and the days afterwards to assist in the search, recovery, and clean-up
			 efforts in New York City and Arlington, Virginia, as well as in the aftermath
			 of Hurricane Katrina.
			(3)The expertise and
			 equipment brought forth for the search, recovery, and other efforts greatly
			 advanced and improved the efficiency of these efforts.
			(4)Such efforts by
			 the construction, architectural, and engineering industries make it safer for
			 police, firefighters, and other rescue workers to work on search and recovery
			 efforts.
			(5)The services
			 provided by the construction, architectural, and engineering industries improve
			 the safety of the public by the assessment, containment, and mitigation of
			 conditions that threaten life and property.
			(6)Construction
			 companies and architectural and engineering entities were faced with lawsuits
			 as a result of their voluntary efforts on behalf of their fellow citizens in
			 New York City and the Gulf Coast.
			(7)Providing
			 construction contractors and architectural and engineering entities qualified
			 immunity from liability when providing services in this type of volunteer
			 activity helps to ensure that such services will be available in the future in
			 times of need.
			3.Provision of
			 qualified immunity from liability for negligence to construction,
			 architectural, and engineering entities when providing services or equipment on
			 a volunteer basis in response to a declared emergency or disaster
			(a)Liability
			 protectionWhen a construction entity provides emergency
			 construction assistance, or an architectural or engineering entity provides
			 emergency architectural or engineering assistance, on a voluntary basis, in
			 good faith, and without expectation of compensation, and the entity or an
			 employee of such entity negligently causes harm, the entity and the employee,
			 if applicable, are not jointly, severally, or individually liable in damages
			 for that harm. Nothing in this section shall be construed as providing immunity
			 for gross negligence or willful misconduct.
			(b)DefinitionsIn
			 this section:
				(1)The term construction entity
			 means a person, sole proprietorship, partnership, limited liability company, or
			 corporation in the regular business of providing construction
			 assistance.
				(2)The term
			 architectural or engineering entity means a person, sole
			 proprietorship, partnership, limited liability company, or corporation in the
			 regular business of providing architectural or engineering assistance.
				(3)The term construction
			 assistance means materials, labor, equipment, or services for
			 construction-related activities, including construction, demolition, repair,
			 clean-up, alteration, and remediation.
				(4)The term
			 architectural or engineering assistance means professional
			 services of an architectural or engineering nature, as defined by State law, if
			 applicable, that are required to be performed or approved by a licensed
			 professional architect or engineer.
				(5)The terms emergency construction
			 assistance and emergency architectural or engineering
			 assistance mean construction assistance and architectural or engineering
			 assistance, respectively, provided—
					(A)at the direction of
			 a public official acting in an official capacity; and
					(B)in response to or arising out of a declared
			 Federal, State, or local emergency or disaster, whether the assistance is
			 provided before or after the formal declaration of emergency or
			 disaster.
					(c)Relationship to
			 State law
				(1)PreemptionThis section preempts the laws of any State
			 to the extent that such laws are inconsistent with this section, except that it
			 does not preclude a State from providing a higher amount of protection from
			 liability, or from providing reimbursement for costs or expenses as authorized
			 by State or local law.
				(2)Workers
			 compensationThis section does not apply to liability under
			 workers compensation laws.
				
